Name: Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries
 Type: Regulation
 Subject Matter: leather and textile industries;  trade policy;  tariff policy
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 370/39 COUNCIL REGULATION (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries or in part at a later date, thus 'maintaining the possibil ­ ity of remedying any unfavourable situations which might arise in the African, Caribbean and Pacific States (ACP States) as a result of the system's implementa ­ tion ; Whereas, however, most of the preference-giving coun ­ tries exclude textile products from preferential treat ­ ment ; whereas, under the Community scheme of gener ­ alized preferences, these products have always been covered by special arrangements pursuant to which, for cotton textile and similar products, the preferences were originally granted in the form of duty-free ceilings only to those beneficiaries under the generalized prefer ­ ences scheme which were signatories to the Long-Term Arrangement regarding International Trade in Cotton Textiles (LTA) or which undertook, vis-a-vis the Com ­ munity, commitments similar to those existing under that Arrangement ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, in particular Article 113 , Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas in accordance with its offer made within the context of the United Nations Conference on Trade and Development (UNCTAD), the European Econo ­ mic Community opened generalized tariff preferences, commencing in 1971 , notably in respect of finished and semi-finished industrial products from developing countries ; whereas the initial 10-year period of applica ­ tion of this system of preferences ended on 31 Decem ­ ber 1980 ; Whereas the positive role played by this system in Improving access for developing countries to the mar ­ kets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Com ­ mittee on Preferences ; whereas it was there agreed that the objectives of the system of generalized preferences would not be fully attained by the end of 1980, that it should consequently be prolonged beyond the initial period and that an overall review of the system was started in 1990 ; Whereas in the interval before the results of this review are reached, the 1990 scheme of generalized prefer ­ ences should be extended into 1991 as an interim mea ­ sure , subject to a number of adaptations required by external circumstances ; Whereas the Community has therefore decided to apply generalized tariff preferences , in the context of the conclusions agreed in UNCTAD in accordance With the intention expressed in the said Committee, in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer can be withdrawn wholly Whereas the Long-Term Arrangement has been replaced from 1980 onwards by the Arrangement regarding International Trade in Textiles (MFA), and the Community has therefore, in the case of products covered by the MFA, reserved preferences in the form of duty-free ceilings , for products originating in those countries or territories which signed Bilateral Agree ­ ments, in the framework of the MFA, providing for quantitative limitation of their exports of certain textile products to the Community, or in those countries which undertook similar commitments vis-a-vis the Community ; whereas, such commitments have been undertaken by Bolivia, Chile, Costa Rica, Cuba, Ecua ­ dor, El Salvador, Honduras , Iran, Nicaragua, Paraguay and Venezuela ; whereas for these products, it is there ­ fore desirable that the Community should continue to apply the generalized tariff preferences on the basis of the same principles until the expiry of the MFA and the Bilateral Agreements concluded with certain supplier countries ; whereas it should be provided that countries and territories accepting the renewal of such agree ­ ments or giving such commitments after the date of adoption of this Regulation and before 1 January 1990 will be accorded preferential treatment as from 1 Feb ­ ruary 1990 in respect of the entire volume provided for in this Regulation ; whereas countries and territories which accept the renewal of the said agreements or enter into similar commitments after 1 January 1990 will be accorded preferential treatment from the first day of the second month following the date of commit ­ ment, in respect of a volume calculated in proportion to the period of the year from the first day of the month (') Opinion delivered on 18/ 19 December 1990 (not yet pub ­ lished in the Official Journal). (2) Opinion delivered on 20 November 1990 (not yet pub ­ lished in the Official Journal). No L 370/40 Official Journal of the European Communities 31 . 12. 90 following the date of the commitment until 31 Decem ­ ber 1990 ; whereas, it is appropriate, in view of their highly sensitive nature, to open for certain categories included in Annex I equal six-monthly tariff quotas ; Whereas, in view of the special nature which trade in the products concerned may have, it would appear that the volumes of preferential imports should be deter ­ mined in terms of tonnes, pieces, or pairs, as appro ­ priate ; Whereas according to the case-law of the Court of Jus ­ tice it would be illegal to allocate Community quotas among the Member States unless compelling circum ­ stances of an administrative, technical or economic character make it impossible to do otherwise ; whereas in addition in cases where allocation is decided upon a mechanism is to be provided so as to protect the integ ­ rity of the Common Customs Tariff; Whereas certain economic and administrative con ­ straints exist which justify in conformity with the Com ­ mission's proposal the continued allocation among the Member States of the Community quotas in the textile sector ; Whereas , in order to ensure that each of the countries or territories referred to above has access to the prefer ­ ential volumes, quotas and separate tariff ceilings for each beneficiary should be specified for each category of products, and in view of the links which continue to exist with international control of trade in textiles, it is appropriate to allocate these quotas between the Mem ­ ber States according to the scale contained within the MFA framework, establishing for each of the Member States initial participation percentages as follows : accord importers in each Member State some degree of security, the first tranche of the Community quota should be fixed at 70 % of the quota volumes ; Whereas if, in the course of quota period, the Com ­ munity reserve is almost fully used, it is essential that the Member States return to the said reserve all of the unused part of their shares, in order to ensure that part of a Community tariff quota does not remain unused in a Member State when it could be utilized in others ; whereas it is appropriate for products which are not subject to six-monthly quotas, that these returns are made in two stages ; Whereas for other textile products and apparel listed in Annex II , it appears possible to grant the preferences to the countries or territories which are normally benefi ­ ciaries in the other industrial sectors ; Whereas, for jute and coir products, it was understood that the preferences would be granted only where special arrangements had been made with the export ­ ing developing countries ; whereas these arrangements have hitherto concerned India and Sri Lanka for coir products, and India and Thailand for jute products ; whereas , it would be appear desirable to maintain also the preferential advantage to the least-developed coun ­ tries in respect of jute and coir ; Whereas by Council Regulation (EEC) No 1672/89 (') the customs duties applicable under the Common Cus ­ toms Tariff to yarn of CN code 5307 were reduced on a most-favoured nation basis to zero ; whereas for the sake of greater clarity and administrative simplicity it is appropriate to exclude those products from Annex III ; Whereas Hungary, Poland and Czechoslovakia have seen their economic situation decline to the point where they face similar problems to those countries to which the generalized preferences have applied in the past ; whereas they should therefore benefit , on a transi ­ tional basis, from the system of generalized preferences in order to increase their export earnings with a view to stimulating their economic development, to promote their industrialization and to accelerate their rate of growth ; Whereas, on 8 November 1990, the Commission recom ­ mended to the Council that it authorize it to negotiate European Agreements with those three countries pro ­ viding for the progressive establishment of a free-trade area ; whereas, this being the case, those countries should benefit from the generalized preferential arrangements in 1991 until tariff concessions are granted under those Agreements ; Whereas the economic situation of Bulgaria is similar to that of the three aforementioned countries ; whereas Benelux 9,5 % Denmark 2,7 % Germany 25,5 % Greece 1,5% Spain 7,5 % France 16,5% Ireland 0,8 % Italy 13,5 % Portugal 1,5 % United Kingdom 21,0% Whereas , to take account of future import trends in the various Member States in respect of the tariff quotas given in Annex I and to mitigate any inadequacy in the initial allocation, the quotas should be divided into two tranches, the first being apportioned among Member States and the second held as a reserve to cover the subsequent requirements of Member States which have exhausted their initial shares ; Whereas , moreover, the reserve thus constituted tends to avoid making the system of utilization of the quota excessively rigid, to the detriment of each of the devel ­ oping countries concerned, and contributes to achiev ­ ing the aim already mentioned of improving the system of generalized preferences ; whereas , to this end and to (') ¢ OJ No L 169, 19.6. 1989, p. 1 . 31 . 12 . 90 Official Journal of the European Communities No L 370/41 it should therefore also benefit from the preferential arrangements in 1991 ; Whereas particular measures are applicable, according to the sensitivity of products, to countries with a low gross national product per capita whose share in the total Community imports of textile products exceed 5% ;Whereas the situation in Romania justifies treatment identical to that granted to the four countries referred to above ; whereas equivalent preferential arrangements should consequently be established for that country in 1991 ; Whereas it is appropriate to add to the list of benefici ­ ary countries Mongolia, at the request of that country, and Namibia, which has gained its independence ; Whereas the Republic of Korea does not treat the Com ­ munity on an equal footing with other trade partners and whereas it has taken discriminatory measures in respect of the Community in the sphere of the protec ­ tion of intellectual property ; whereas therefore it - is inappropriate that the Republic of Korea should bene ­ fit from the system of generalized tariff preferences as long as this situation continues ; Whereas the level of economic development of the country concerned has also been taken into account for these products ; Whereas, according to this method of calculation, for each beneficiary country except Hungary, Poland and the most competitive countries, the quantity opened corresponds in general to 1 % of total Community imports of the category of products in question ; where ­ as for Hungary and Poland the quantity opened corres ­ ponds to 0,3 % of total Community imports with res ­ pect to certain highly sensitive categories of products and 0,5 % for other categories whereas for the most competitive countries the quantity opened corresponds to 0,1 % for imports of categories 1 to 8 and 0,2 % for imports of other categories ; Whereas the other textile products and apparel listed in Annex II can be attained by providing for each cate ­ gory of product individual tariff limits per beneficiary, corresponding in general to 5 % of total Community imports of the product categories in question ; whereas allocation amongst Member States is not appropriate where Community measures are concerned ; Whereas the fixed duty-free amounts and ceilings meet this objective ; whereas, as regards fixed duty free amounts, it is necessary to provide for Member States to effect drawings on the quantities opened by means of quantities corresponding to their needs ; Whereas, if a considerable balance remains in the fixed duty-free amounts in one or other Member State, it is essential that that Member State returns it as soon as possible in order to prevent a part of the Community amount from remaining unused in one Member State when it could be used in others ; whereas, it is appro ­ priate, in respect of certain sensitive products, for those returns to be effected in two stages ; Whereas the unification of Germany leads to an increase in the level of consumption in the Com ­ munity, and consequently the preferential amounts should be increased by a flat-rate ; Whereas, in the multilateral trade negotiations, in accordance with paragraph 6 of the Tokyo Declaration, the Community reaffirmed that special treatment should be granted, wherever this is possible, to the least-developed developing countries appearing on the list in Annex VI ; Whereas the benefit of such' preferential tariff treatment should be reserved for products originating in the coun ­ Whereas the MFA agreement was renewed for a period of five years from 1 August 1986 ; whereas in the con ­ text of the five-yearly review of the system of general ­ ized preferences scheme, the Community decided to initiate a revision of the textile scheme in 1987, with a view to in particular, an improvement thereof, a better distribution and management simplifications ; Whereas the preferential advantages are not used equally by beneficiary countries and it is necessary to ensure a more balanced usage of these advantages, par ­ ticularly for the less competitive countries, in order to improve preferential access for these latter countries, it is necessary to institute a new phase of differentiation between beneficiary countries of the preferential ben ­ efits ; this differentiation comprises withdrawal of the abovementioned advantages for certain product cate ­ gories originating in the most competitive countries the criterion adopted being based on the competition capa ­ city of the beneficiary country concerned, the capacity being expressed, for individual product categories, by that country's participation in total Community imports ; whereas for the application of this criterion a 10% share for the products listed in Annex I, and a 20 % share for the products listed in Annex II , of the total extra-EEC imports averaged over three years ( 1985, 1986, 1987) is taken ; whereas it is necessary to make adjustments to this criterion, as far as the prod ­ ucts listed in Annex I are concerned, when :  the gross national product per capita of the country concerned is low and the country does not provide more than 5 % of total Community imports of tex ­ tile products and apparel ,  the total exports of textile products of the country concerned comprise almost exclusively a single product ; No L 370/42 Official Journal of the European Communities 31 . 2 . 90 method of administration based on the charging, at Community level, of imports of the products in ques ­ tion against the ceilings as and when these products are entered for free circulation and are accompanied by a certificate of origin ; whereas this method of adminis ­ tration must make provision for the reintroduction of the levying of customs duties as soon as the said ceil ­ ings are reached at Community level ; Whereas the methods of administration for the prod ­ ucts listed in Annexes I and II call for close and parti ­ cularly rapid cooperation between Member States and the Commission, which must, in particular, be able to keep under observation the extent to which charges are made against the fixed duty free amounts and the ceil ­ ings and inform Member States thereof; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce customs duties, when any of the ceilings is reached at Community level ; Whereas, having regard to the rules applying to the repayment or remission of import or export duties, and in particular to Council Regulation (EEC) No 1430/ 79 (3) and Commission Regulation (EEC) No 3040/ 83 (4), a procedure should be laid down to regularize imports actually made within the preferential tariff lim ­ its opened under this Regulation and thus provision should be made for the Commission to be able to take appropriate measures ; whereas , in order to avoid such regularization causing excessive tariff ceiling overruns, provision should at the same time be made for the Commission to be able to terminate set-offs ; Whereas it is necessary to establish complete statistics on imports admitted in accordance with the provisions of this Regulation and to apply to the collection, pre ­ paration and transmission of these statistics Council Regulations (EEC) No 1736/75 (5) and No 3367/87 (6); Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxem ­ bourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the administration of the shares allocated to that economic union or drawings by it on a fixed duty-free amount may be carried out by any one of its members, / tries or territories under consideration, the concept of 'originating products ' being determined in accordance with Regulation (EEC) No 693/88 ('); Whereas the Community preference arrangements applicable to Yugoslavia for textile products result exclusively from the provisions of the Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (2); Whereas, since 1 March 1986, the Kingdom of Spain and the Portuguese Republic have applied the Com ­ munity system of generalized preferences, in compli ­ ance with Articles 178 and 365 of the Act of Accession ; Whereas, consequently, for 1991 the Community should open :  for each of the categories of products covered by Annex I, tariff quotas allocated amongst the Mem ­ ber States for each of the countries and territories specified in column 5 of that Annex, and Com ­ munity tariff ceilings at a zero rate of duty for each of the other countries and territories listed in Annex IV ; the limits of the quantities opened are indicated in columns 6 and 7 or 8 of Annex I,  for each category of products shown in Annex II and for each of the countries and territories speci ­ fied in Annex V, excluding Yugoslavia, fixed amounts and Community tariff ceilings at a zero rate of duty ; the limits of the quantities opened are specified in columns 6 and 7 of the said Annex II ,  in respect of the manufactured jute and coir prod ­ ucts listed in Annex III , a total suspension of cus ­ toms duties for the beneficiary countries specified in column 3 against each of the categories of prod ­ ucts shown in column 2 ; Whereas, as regards the Community tariff quotas allo ­ cated among the Member States, and the fixed duty ­ free amounts :  it is necessary to guarantee to all importers equal and continuous access to the abovementioned quo ­ tas and fixed duty-free amounts and uninterrupted application of the rates laid down for them to all imports of the products concerned into all Member States until they have been used up,  drawings against the quotas and fixed duty-free amounts can only be made for goods entered for free circulation accompanied by a certificate of ori ­ gin ; Whereas, as regards the Community tariff ceilings the objectives sought may be achieved by applying a HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1991 , the Common Customs Tariff duties shall be : P) OJ No L 175 , 12.7 . 1979, p. 1 . (') OJ No L 77, 22. 3 . 1988, p. 1 . 0 OJ No L 147, 4.6. 1981 , p. 6 ; OJ No L 41 , 14.2 . 1983 , d. 1 . (4) OJ No L 297 , 29 . 10. 1983, p . 13 . 0 OJ No L 183 , 14.7 . 1975 , p. 3 . (6) OJ No L 321 , 11 . 11 . 1987, p. 3 . 31 . 12. 90 Official Journal of the European Communities No L 370/43 Article 3 1 . A first tranche of 70 % of each of the Community tariff quotas listed in Annex I, the amount of which is shown in Annex I, shall be apportioned among the Member States in accordance with the following, scale in percentages : Benelux Denmark Germany Greece Spaift France Ireland Italy Portugal United Kingdom 9,5 % 2,7 % 25,5 % 1,5% 7,5 % 16,5 % 0,8 % 13,5% 1,5% 21,0%  totally suspended within the framework of tariff quotas, fixed duty-free amounts and Community tariff ceilings in respect of the products listed in Annexes I and II ,  totally suspended in respect of the jute and coir products listed in Annex III . Spain and Portugal shall apply on the imports of prod ­ ucts referred to above the customs duties established in accordance with Articles 178 and 365 of the 1985 Act of Accession . 2 . The arrangements laid down in paragraph 1 shall apply only in respect of products originating in the countries and territories :  indicated in column 5 of Annex I or listed in Annex VI, as regards the products in Annex I,  listed in Annex V, as regards the products in . Annex II , with the exception of Yugoslavia,  indicated in column 4 of Annex III , for each of the category of products indicated in column 2. 3 . The preferences granted by this Regulation are sus ­ pended, on a temporary basis, for products originating in the Republic of Korea . 4. Preferential entry as provided for in this Regulation shall be subject to conformity with the rules of the ori ­ gin of products determined by Regulation (EEC) No 693/88 . 5 . The tariff quotas , fixed duty-free amounts, and tar ­ iff ceilings shall be administered in accordance with the following provisions : 2 . Each Member State shall determine its own share by applying the appropriate percentage to the volumes indicated in Annex I rounding up the result to the next higher unit (kilogram, piece or pair) if necessary. 3 . The second tranche of each of the tariff quotas shall constitute the reserve specified in each case in Annex I. Article 4 Where a Member State has used all of its quota share it draws on the reserve in accordance with the procedures laid down in Article 8 relating to fixed duty-free amounts . Article 5 1 . When at least 80 % of the reserve of one of the tar ­ iff quotas, as defined in Article 3 (3), has been used up, the Commission shall inform the Member States ther ­ eof. 2. It shall also notify Member States in this case of v the date from which drawings on the Community reserve must be made according to the provisions laid down in Article 8 relating to fixed duty-free amounts . 3 . Within a time limit fixed by the Commission, fol ­ lowing the date referred to in paragraph 2, each Mem ­ ber State shall be required to return to the reserve from its quota share the quantity or part of the quantity, in accordance with paragraphs 4 and 5, which has not been used within the meaning of Article 14 ( 1 ) on that date. 4. With respect to the tariff quotas in Annex I , except for the six-monthly tariff quotas, the quantity to be returned to the reserve shall be determined as follows : SECTION I Provisions concerning the administration of the Community tariff quotas Article 2 1 . The total suspension of customs duties within the framework of the Community tariff quotas referred to in Article 1 ( 1 ) concerns the categories of products in Annex I for each of which the volume of the quota is specified individually in that Annex with regard to cer ­ tain beneficiary countries or territories of origin listed in column 5 of the same Annex. 2 . The period for which the tariff quotas are opened shall be from 1 January to 31 December 1991 , except when it is indicated in Annex I that they are opened as two equal , six-monthly quotas . No L 370/44 Official Journal of the European Communities 31 . 12 . 90  when paragraph 1 applies for the first time, one half of the quantity which has not been used,  when paragraph 1 next applies , the whole remain ­ der which has not been used . 5. With respect to the six-monthly quotas in Annex I the quantity to be returned shall be the whole quantity which has not been used . Article 6 The Member States shall take all appropriate measures to ensure free access to the shares which have been allocated to them for importers of the products in ques ­ tion . accompanied by a certificate of origin and subject to a fixed duty-free amount and if this declaration is accepted by the customs authorities the Member State concerned shall draw, by means of notification to the Commission, a quantity corresponding to its needs . The requests for drawing, with the indication of the date of acceptance of the said declarations, must be communicated to the Commission without delay. The drawings are granted by the Commission following the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Mem ­ ber State concerned, to the extent that the balance of the said amount permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the correspond ­ ing fixed amount. If the quantities requested corresponding to a certain date are greater than the available balance of the fixed duty-free amount, allocation shall be made on a pro rata basis with respect to the requested quantities . Member States shall be informed by the Commission of the drawings made. Article 9 1 . The Commission shall keep account of the quanti ­ ties drawn by the Member States conforming to Article 9 and shall inform each of them as soon as it receives notification of the exhausting of the volumes opened. It shall ensure that the drawing which uses up any of these amounts is limited to the balance available and, to this end, specify the amount to the Member State which proceeds to the last drawing. The fact that the fixed amounts have been exhausted shall forthwith be brought to the notice of Member States . This communication shall be the subject of a publica ­ tion in the Official Journal of the European Communi ­ ties ('C' series). 2 . The Member State shall take all the appropriate measures to ensure that the drawings that they effect pursuant to Article 8 may be charged without interrup ­ tion against the fixed duty-free amounts. Each Member state shall guarantee free access to these amounts to the importers of the products in question as far as the balance of the volumes opened permits . Article 7 By 29 February 1992 at the latest, Member States shall notify the Commission of the final total of the quanti ­ ties charged and any balance of the shares still unused at 31 December 1991 . Up to the limit of the balance remaining, and at the request of the Member States, the Commission shall authorize the Member States to make any necessary regularization of the quantities charged against imports actually made during the period referred to in Article 1 ( 1 ). The Commission shall inform the other Member States thereof. However, for the products appearing in Annex I , for which half-yearly quotas have been fixed, the date on which the Member States shall notify the final total of quantities charged shall be :  31 August 1991 for the quotas applicable from 1 January to 30 June 1 99 1 ,  29 February 1992 for the quotas applicable from 1 July to 3 1 December 1 99 1 . SECTION II Provisions concerning the administration of fixed duty-free amounts Article 8 1 . The total suspension of customs duties within the framework of the fixed duty-free amounts referred to in Article 1 ( 1 ) concerns the categories of products of Annex II , for each of which the volume of the amount is specified individually in column 6 of that Annex, with regard to the countries or territories specified in column 5 of the same Annex. 2. Fixed duty-free amounts shall be administered by the Commission . If an importer presents in a Member State a declaration of entry into free circulation, includ ­ ing a request for preferential benefit for a product SECTION III Provisions concerning the administration of the Community tariff ceilings Article 10 Subject to Articles 11 and 12 , preferential tariff treat ­ ment shall be accorded for each category of products 31 . 12. 90 Official Journal of the European Communities No L 370/45 Article 14subjected in Annexes I and II to individual ceilings within the limits of the quantities specified respec ­ tively :  in column 8 of Annex I , to certain countries or terri ­ tories specified in column 5 of this Annex or listed in Annex VI,  in column 7 of Annex II , to certain countries or ter ­ ritories specified in column 5 of this Annex, with the exception of Yugoslavia . 1 . Imports of the products in question shall be charged against the quotas, the fixed duty-free amounts and the ceilings and the Community ceilings as and when the products are entered for free circulation and are accompanied by a certificate of origin pursuant to the rules referred to in Article 1 (4). Article 11 2 . Goods may be charged against a quota, a duty-free fixed amount or a ceiling only if the certificate of origin referred to in paragraph 1 is presented before the date on which the levying of duties is reintroduced .As soon as the individual ceilings determined in accordance with Article 10 are reached at the Com ­ munity level , the levying of customs duties on imports of the products in question originating in each of the countries or territories concerned may at any time be reintroduced until the end of the period referred to in Article 1 ( 1 ). 3 . The extent to which the tariff quotas, fixed duty ­ free amounts and Community ceilings have been used up shall be determined at Community level on the basis of the imports charged in accordance with para ­ graph 1 . Article 12 Article 15 1 . The Member States shall, within six weeks of the end of each quarter at the latest, forward to the Statisti ­ cal Office of the European Communities the relevant statistical data for the products entered for free circula ­ tion in the quarter concerned under generalized prefer ­ ential treatment in accordance with the provisions of the present Regulation . This data, transmitted accord ­ ing to the codes of the combined nomenclature and where applicable of the Taric shall show the country of origin, value, quantity and any supplementary units as defined by Regulations (EEC) No 1736/75 and (EEC) No 3367/87 . The Commission shall reintroduce, by means of a Regulation, the levying of customs duties in respect of any one of the countries and territories referred to in Article 1 (2), under the conditions laid down in Article 11 . In the case of such a reintroduction, Spain and Portu ­ gal shall reintroduce the levying of customs duties that they shall apply to third countries on the date in ques ­ tion . By means of a Regulation, the Commission may, even after 31 December 1991 , take measures to stop quanti ­ ties being charged against the Community tariff ceil ­ ings if, particularly as a result of regularizations of imports actually made during the period referred to in Article 1(1 ), these ceilings are exceeded. The Member State which initiates such regularizations shall communicate to the Commission as and when the figures of import charges relating thereto. The Commis ­ sion, on receiving these communications, shall inform the other Member States thereof. 2 . However, in the case of products subject to quotas, the Member states shall, by the eleventh day of each month, at the latest, forward to the Commission the list of charges effected during the previous month . In the case of products subject to ceilings, the Member States shall forward to the Commission, at its request and under the same conditions, the list of charges effected during the previous month . SECTION IV General provisions Article 13 At the Commission's request, when the level of 75 % of the ceiling is reached, the Member States shall forward to the Commission the lists of charges every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period. Articles 2, 8 , 11 and 12 shall not apply to the countries listed in Annex VI . No L 370/46 Official Journal of the European Communities 3 1 . 1 2 . 90 Article 16 The Member States and the Commission shall cooper ­ ate closely to ensure compliance with this Regulation . Article 17 This Regulation shall enter into force on 1 January 1991 . 3 . The Commission shall ensure the publication in the Official Journal of the European Communities ('C' ser ­ ies) the tariff ceilings as and when they reach 100% utilization. It shall see that the Statistical Office of the European Communities ensures the publication of the annual state of import charges . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1990. For the Council The President G. RUFFOLO 31 . 12. 90 Official Journal of the European Communities No L 370/47 ANNEX I List of textile products subject to Community tariff quotas and ceilings within the generalized tariff preferences in favour of certain developing countries and territories (a) Order No Category (Unit) Beneficiary countries or territories Tariff quotas Tariff ceilingsCN code Description 1.1 . 1991-30.6. 1991 1.7 . 1991 - 31.12 . 1991 II Firsttranche Reserve Firsttranche Reserve ( 1 ) (2) (3 ) (4) (5) (6a) (7a) (6b) (7b) (8) 40.0010 1 (tonne) 5204 1 1 00 5204 19 00 5205 5206 ex 560490 00 Cotton yarn not put up for re ­ tail sale China Hong Kong Macao South Korea Argentina India (') Pakistan Peru Thailand Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Brazil 79,1 79,1 79,1 79,1 791,4 , 791,4 791,4 791,4 791,4 237,3 237,3 237,3 237,3 33,9 33,9 33,9 33,9 339,1 339,1 339,1 339,1 339,1 101,7 101,7 237,3 237,3 79,1 79,1 79,1 79,1 791,4 791,4 791,4 791,4 791,4 237,3 237,3 101,7 101,7 33,9 33,9 33,9 33,9 339,1 339,1 339,1 339,1 339,1 101,7 101,7 101,7 . 101,7 678 2 261 40.0020 2 5208 Woven fabrics of cotton, other Hong Kong 95,9 41,1 95,9 41,1 (tonnes) 5209 than gauze, terry fabrics, nar ­ row woven fabrics, pile fabrics, Macao South Korea 95,9 95,9 41,1 41,1 95,9 95,9 41,1 41,1  5210 chenille fabrics, tulle and other net fabrics Argentina Brazil 958 958 410,5 410,5 958 958 410,5 410,5  l 5211 Indonesia 958 , 410,5 958 410,5  l 5212 MalaysiaPeru 958958 410,5410,5 958958 410,5410,5  ex 5811 00 00 Singapore Thailand 958 958 410,5 410,5 958 958 410,5 410,5  ex 6308 00 00 India 4 520,3 1 937,2 4 520,3 1 937,2  \ \ Pakistan 4 520,3 1 937,2 4 520,3 1 937,2  l Bulgaria 287,4 123,1 287,4 123,1  \ l Hungary 287,4 123,1 287,4 123,1  \ \ Poland 287,4 123,1 287,4 123,1  l 1 l Romania 287,4 123,1 287,4 123,1  I Czechoslova ­ 287,4 123,1 287,4 123,1  kia \ -, Each of the 2 737 I other benefi l l \ \ ciaries listed in 1 \ l Annex IV, ex ­ cluding China (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN code. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. (') Within the framework of this quota, the allocation scale referred to in Article 3 is the following : Benelux 8,6 %, Denmark 2,4 %. Germany 23,1 %, Greece 1,4 %, France 15 %, Ireland 10,1 %, Italy 12,3 %, United Kingdom 19 %, Spain 6,8 %, Portugal 1,3 %. No L 370/48 Official Journal of the European Communities 31 . 12 . 90 1 (2) (3) 4) 5 6a (7a) (6b) (7b) (8) 40.0033 3 (tonnes) Woven fabrics of synthetic fibres (staple or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics 5512 5513 5514 5515 5803 90 30 ex 5905 00 70 ex 6308 00 00 22 22 22 220,5 220,5 220,5 220,5 220,5 220,5 66,1 66,1 66,1 66,1 9,5 9,5 9,5 94,5 94,5 94,5 94,5 94,5 94,5 28,4 28,4 28,4 28,4 22 22 22 220,5 220,5 220,5 220,5 220,5 220,5 66,1 66,1 66,1 66,1 9,5 9,5 9,5 94,5 94,5 94,5 94,5 94,5 94,5 28,4 28,4 28,4 28,4 189 China Macao South Korea Brazil Indonesia Malaysia Pakistan Singapore Thailand Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 630 40.0040 4 (1 000 pieces) Shirts, T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 611030 10 65,8 65,8 65,8 659 659 659 659 659 659 659 197,8 197,8 197,8 197,8 197,8 28,2 28,2 28,2 282,5 282,5 282,5 282,5 282,5 282,5 282,5 84,7 84,7 84,7 84,7 84,7 65,8 65,8 65,8 659 659 659 659 659 659 659 197,8 197,8 197,8 197,8 197,8 28,2 28,2 28,2 282,5 282,5 282,5 282,5 282,5 282,5 282,5 84,7 84,7 84,7 84,7 84,7 China Macao South Korea Brazil India Malaysia Pakistan Philippines Singapore Thailand Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 1 883 40.0050 5 (1 000 pieces) Jerseys, pullovers, slipovers, waistcoats, twinsets, cardigans, bed jackets and jumpers (other than jackets and blazers), ano ­ raks, windcheaters, waister jackets and the like, knitted or crocheted China Macao Malaysia Pakistan Philippines . Singapore Thailand Bulgaria Hungary Poland Romania Czechoslova ­ kia 52,8 52,8 528,1 528,1 528,1 528,1 528,1 158,9 158,9 158,9 158,9 158,9 22,7 22,7 226,4 226,4 226,4 226,4 226,4 68,1 68,1 68,1 68,1 68,1 52,8 52,8 528,1 528,1 528,1 528,1 528,1 158,9 158,9 158,9 158,9 158,9 22,7 22,7 226,4 226,4 226,4 226,4 226,4 68,1 68,1 68,1 68,1 68,1 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 1031 6110 10 39 6110 1091 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 31 . 12.90 Official Journal of the European Communities No L 370/49 ( 1 ) (2) (3) (4) (5) (6a) (7a) (6b) (7b) (8) 40.0050 (cont'd) Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong and South Korea 1 510 40.0060 6 6203 41 10 Men's or boys' woven breech China 61,3 26,2 61,3 26,2 ( 1 000 pieces) 6203 41 90 es, shorts (other than swim Macao 61,3 26,2 61,3 26,2 6203 42 31 wear) and trousers (including South Korea 61,3 26,2 61,3 26,2 \ Il 6203 42 33 slacks), women's or girls ' wov Brazil 612,5 262,5 612,5 262,5 6203 42 35 en trousers and slacks, of wool, India 612,5 262,5 612,5 262,5 Il 6203 42 90 of cotton or of man-made Indonesia 612,5 262,5 612,5 262,5 6203 43 19 fibres Malaysia 612,5 262,5 612,5 262,5  l 6203 43 90 I Philippines 612,5 262,5 612,5 262,5  Il 6203 49 19IISingapore 612,5 262,5 612,5 262,5  \ 6203 49 50IlSri Lanka 612,5 262,5 612,5 262,5  6204 61 10 6204 62 31 6204 62 33 6204 62 35 Thailand Bulgaria Hungary Poland Romania 612,5 183,8 183,8 183,8 183,8 262,5 78,7 78,7 78,7 78,7 612,5 183,8 183,8 183,8 183,8 262,5 78,7 78,7 78,7  78,7  l ! \ Czechoslova ­ 183,8 78,7 183,8 78,7  \ kia \ \ 6204 63 19 t Each of the _ 1 750  6204 69 19 other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 40.0070 7 6106 10 00 Womens's or girls ' blouses, China 34,3 14,7 34,3 14,7 \ (1 000 pieces) 6106 20 00 shirts and shirt-blouses, wheth Macao 34,3 14,7 34,3 14,7  6106 90 10 er or not knitted or crocheted, South Korea 34,3 14,7 34,3 14,7  6206 20 00 6206 30 00 6206 40 00 of wool, cotton or man-made fibres India Indonesia Pakistan Philippines 340,2 340,2 340,2 340,2 145,8 145,8 145,8 145,8 340,2 340,2 340,2 340,2 145,8 145,8 145,8 145,8  Singapore 340,2 145,8 340,2 145,8  Sri Lanka 340,2 145,8 340,2 145,8  \ l Thailand 340,2 145,8 340,2 145,8 ; \ Bulgaria 102,2 43,8 102,2 43,8 l I Hungary 102,2 43,8 102,2 43,8 Poland , 102,2 43,8 102,2 43,8 I Romania 102,2 43,8 102,2 43,8 \ Czechoslova ­ 102,2 43,8 102,2 43,8 l kia I l I Each of the 972 I I other benefi l ciaries listed in \ l Annex IV, ex ­ \ l cluding Hong I \ I I Kong mm--- \ 40.0080 8 6205 10 00 Men's or boys ' shirts, other China 67,2 28,8 67,2 28,8 (1 000 pieces) 6205 20 00 than knitted or crocheted, of Macao 67,2 28,8 67,2 28,8  \ 6205 30 00 wool, cotton or man-made Indonesia 671 287,5 671 287,5  fibres Malaysia 671 287,5 671 287,5  l l Pakistan 671 287,5 671 287,5  I Philippines 671 287,5 671 287,5  Singapore 671 287,5 671 287,5  \ Sri Lanka 671 287,5 1 671 287,5  Thailand 671 287,5 671 287,5  No L 370/50 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3 ) (4) (5) (6a) (7a) (6b) (7b) (8) 40.0080 (cont'd) 40.0090 40.0150 40.0160 9 (tonnes) 15 (1 000 pieces) 16 (1 000 pieces) 5802 1 1 00 5802 19 00 ex 6302 60 00 6202 1 1 00 ex 6202 12 10 ex 6202 12 90 ex 6202 13 10 ex 6202 13 90 , 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 90 6203 23 90 6203 29 19 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics, of cotton, other than knitted or crocheted Women's or girls ' woven over ­ coats, raincoats and other coats, cloaks and capes ; jackets and blazers, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21 ) Men's or boys' suits and en ­ sembles, other than knitted or crocheted, of wool, of cotton or of man-made fibres, excluding ski suits .J .... ¢ Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong and South Korea China Hongkong Macao South Korea Pakistan Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Brazil China Hong Kong Macao India Philippines Bulgaria Hungary Poland Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Ro ­ mania and South Korea Macao South Korea Bulgaria Hungary Poland Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China, Hong Kong and Romania 201,3 201,3 201,3 201,3 201,3 3,9 9,1 9,1 9,1 45,9 13,7 13,7 13.7 15.8 15,8 15,8 79,5 79,5 23,8 23,8 23,8 23,8 7 7 10,2 10,2 10,2 86,2 86,2 86,2 86,2 86,2 1,6 3,9 3,9 3,9 19,6 5,8 5,8 5,8 6,7 6,7 6,7 34 34 10,2 10,2 10,2 10,2 3 3 4,3 4,3 4,3 201,3 201,3 201,3 201,3 201,3 3,9 9,1 9,1 9,1 45,9 13,7 13,7 13.7 15.8 15,8 15,8 79,5 79,5 23,8 23,8 23,8 23,8 7 7 10,2 10,2 10,2 86,2 86,2 86,2 86,2 86,2 1,6 3,9 3,9 3,9 19,6 5,8 5,8 5,8 6,7 6,7 6,7 34 34 10,2 10,2 10,2 10,2 3 3 4,3 4,3 4,3 1917 39 39 131 227 29 99 / 31 . 12 . 90 Official Journal of the European Communities No L 370/51 ( 1 ) (2) (3) (4) (5) (6a) (7a) (6b) (7b) (8) 40.0170 17 6203 31 00 , Men's or boys' jackets exclud China 5,6 2,4 5,6 2,4 \ (1 000 pieces) 6203 32 90 ing waister jackets and blazers, Hong Kong 5,6 2,4 5,6 2,4  6203 33 90 other than knitted or crocheted, Macao 5,6 2,4 5,6 2,4 6203 39 19 of wool, of cotton or of man South Korea 5,6 2,4 5,6 2,4  made fibres Bulgaria  '   ; 24 Hungary 8,4 3,6 8,4 3,6  IIIll Poland     24 I II\ Romania 8,4 3,6 8,4 3,6  / Il\ Czechoslova ­ 8,4 3,6 8,4 3,6  kia ||l \ Each of the _ _ 81 \ l other benefi \ I I I I ciaries listed in \ Ill I Annex IV 40.0200 20 6302 21 00 Bed linen, other than knitted or China 16,1 6,9 16,1' 6,9 l (tonnes) 6302 22 90 crocheted Hong Kong 16,1 6,9 16,1 6,9  6302 29 90 Macao 16,1 6,9 16,1 6,9  6302 31 10 South Korea 16,1 6,9 16,1 6,9  6302 31 90 Brazil 81,2 34,8 81,2 34,8  6302 32 90 India 81,2 34,8 81,2 34,8  l 6302 39 90 l Pakistan 81,2 34,8 81,2 34,8  l Bulgaria     69 l l Hungary 24,2 10,3 24,2 10,3  \ Poland 24,2 10,3 24,2 10,3  \ l Romania 24,2 10,3 24,2 10,3  l Czechoslova ­ 24,2 10,3 24,2 10,3  kia \ Each of the 232 \ \ other benefi I ciaries listed in l \ l \ Annex IV J 40.0390 39 6302 51 10 Table linen, toilet and kitchen Hong Kong 7 3 7 3 (tonnes) 6302 51 90 linen, other than knitted or cro Macao 7 3 7 3  6302 53 90 cheted, other than of terry tow South Korea 7 3 7 3  ex 6302 59 00 elling or similar terry fabrics of Brazil 35,4 15,1 35,4 15,1  6302 91 10 cotton Bulgaria     31 6302 91 90 I Hungary 10,8 4,7 10,8 4,7  6302 93 90 Poland     31 ex 6302 99 00 l Romania     31 Czechoslova ­ 10,8 4,7 10,8 4,7  l kia Each of the 101 other benefi ciaries listed in l \ I \ Annex IV, ex ­ \ I cluding China No L 370/52 Official Journal of the European Communities 31 . 12 . 90 Tariff quotas Order No Category (Unit) CN-Code Description Beneficiary countries or territories Tariff ceilingsReserve First tranche (6)1 ) 2 (3) (4) (5 (7) (8) 40.0100 10 (1 000 pairs) Gloves, mittens and mitts, knitted or crocheted 215,9 1 075,9 1 075,9 92,4 461,1 461,1 6111 10 10 6111 20 10 6111 30 10 ex 6141 90 00 6116 10 10 6116 10 90 6116 91 00 6116 92 00 6116 93 00 6116 99 00 308 769 769 769 769 769 1 537 South Korea Philippines Thailand Macao Bulgaria Hungary Poland Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China and Hong Kong 40.0120 2 (1 000 pairs or pieces) Panty-hose (tights), stockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, other , than for babies, including stockings for varicose veins, other than products of category 70 445,9 445,9 445,9 2 232,3 1 1 16,5 1 116,5 1 116,5 1 116,5 191,1 191,1 191,1 956,7 478,5 478,5 478,5 478,5 1 595 6115 12 00 6115 19 10 6115 19 90 6115 20 11 6115 20 90 6115 91 00 6115 92 00 6115 93 10 6115 93 30 6115 93 99 6115 99 00 China Hong Kong Macao Thailand Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea 3 189 40.0130 3 (1 000 pieces) Men's or boys ' underpants and briefs , women's or girls ' knickers and briefs, knitted or crocheted, of wool, cotton or of man-made fibres 282,1 282,1 282,1 1 412,6 120,9 120,9 120,9 605,4 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 1 009 1 009 706,3 706,3 706,3 302,7 302,7 302,7 China Macao South Korea Philippines Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 2 018 40.0140 4 (1 000 pieces) Men's or boys' woven overcoats, ram ­ and other coats, cloaks and capes, of wool, of cotton or of man-made textile fibres (other than parkas) (of category 21 ) 6201 1 1 00 ex 6201 12 10 ex 6201 12 90 ex 6201 13 10 ex 6201 13 90 6210 20 00 7 7 7 16,1 16,1 16,1 16,1 3 3 3 6,9 6,9 6,9 6,9 China Hong Kong Macao Bulgaria Hungary Poland Romania Czechoslova ­ kia 23 31 . 12 . 90 Official Journal of the European Communities No L 370/53 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.0140 Each of the \ 46 (cont'd) other benefi \ liIIl ciaries listed in li Annex IV, ex \\ II\ cluding South Il Korea 40.0180 18 6207 1100 Men's and boys' singlets and other China 15,4 6,6 I (tonnes) 6207 19 00 vests, underpants, briefs, nightshirts , South Korea 15,4 6,6  II 6207 21 00 pyjamas, bathrobes, dressing gowns and Bulgaria   39 I li 6207 22 00 similar articles, other than knitted or Hungary   39 6207 29 00 crocheted Poland 27,3 11,7  \ 6207 91 00   Romania   39 Il 6207 92 00 \ Czechoslova ­ 27,3 11,7  \\ 6207 99 00 kia Il 6208 1 1 00 Women's and girls' singlets and other Each of the , 112 Il 6208 19 10 vests, slips, petticoats, briefs, panties, other benefi Il 6208 19 90 nightdresses, pyjamas, nÃ ©gligÃ ©s, bath ciaries listed in \ II l Il 6208 21 00 robes, dressing gowns and similar arti Annex IV, ex Il Il 6208 22 00 cles, other than knitted or crocheted cluding Hong IlIl l l 6208 29 00 \ Kong and Ma ­ \ \ 6208 91 10 cao 6208 91 90 IlIl II 6208 92 10IlIIIIIl II 6208 92 90 \ \\Il 6208 99 00 40.0190 19 6213 20 00 Handkerchiefs other than knitted or cro Hong Kong 245 rt)5 \ (1 000 pieces) 6213 90 00 cheted South Korea 245 105  I \ Bulgaria   874 I Hungary 611,8 262,2  l Poland   874 l \ Romania 611,8   874 I l \ Czechoslova 262,2  \ kia \ Each of the 1 746 l l other benefi \ \ ciaries listed in I I Annex IV, ex cluding China \ \ and Macao \ 40.0210 21 ex 6201 12 10 Parkas, anoraks, windcheaters, waister China 78,4 33,6 (1 000 pieces) ex 6201 12 90 jackets and the like, other than knitted Macao 78,4 33,6  ex 6201 13 10 or crocheted, of wool, of cotton or of Philippines 393,4 168,6  ex 6201 13 90 man-made fibres Sri Lanka 393,4 168,6  6201 91 00 Thailand 393,4 168,6  l I 6201 92 00 Bulgaria   280 6201 93 00 Hungary   280 Poland 280 ex 6202 12 10 Romania 280 ex 6202 12 90 I Czechoslova ­ 196 84 ex 6202 13 10 ex 6202 13 90 kia 6202 91 00 Each of the   562 6202 92 00 \ other benefi ­ 6202 93 00 \ ciaries listed in I I Annex IV, ex \ l cluding Hong Kong and \ South Korea No L 370/54 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3 ) (4) (5 ) (6) (7) (8) 40.0220 22 (tonnes) 5508 10 11 5508 10 19 Yarn of staple or waste synthetic, fibres not put up for retail sale China Hong Kong 91 91 39 39  l I I 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 Macao Brazil Malaysia Mexico Thailand Bulgaria Hungary Poland Romania Czechoslova ­ kia 91 454,3 454,3 454,3 454,3 39 194,7 194,7 194,7 194,7 325 325 325 325 325 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea 649 40.0230 23 (tonnes) 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 Yarn of staple or waste artificial fibres, not put up for retail sale Hong Kong Macao South Korea Bulgaria Hungary Poland 43,4 43,4 43,4 18,6 18,6 18,6 153 153 153 153 5510 90 00 Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China   153 308 40.0240 24 (1 000 pieces) 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 ex 6107 99 00 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 00 6108 92 00 6108 99 10 Men's or boys ' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted Women's or girls ' nightdresses, pyja ­ mas, negliges, bathrobes, dressing gowns and similar articles, knitted or crocheted China South Korea Macao Thailand Pakistan Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 8,4 70 70 349,3 349,3 174,3 174,3 174,3 174,3 3,6 30 30 149,7 149,7 74,7 74,7 74,7 74,7 249 499 31 . 2 . 90 Official Journal of the European Communities No L 370/55 ( i ) (2) (3 ) (4) (5 7) (8) 40.0260 26 (1 000 pieces) Women's or girls ' dresses, of wool , of cotton or man-made fibres (6) 55,3 55,3 55,3 276,5 276,5 23,7 23,7 23,7 118,5 118,5 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 197 197 China Macao South Korea Philippines Thailand Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 137,9 137,9 137,9 59,1 59,1 59,1 395 40.0270 27 (1 000 pieces) Women's or girls ' skirts, including div ­ ided skirts 37,1 37,1 37,1 15,9 15,9 15,9 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 130 130 130 130 130 China Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 260 40.0280 28 (1 000 pieces) Trousers , bib and brace overalls , breech ­ es and shorts (other than swimwear) knitted or crocheted, of wool, of cotton or man-made fibres 15,4 15,4 15,4 6,6 6,6 6,6 55 55 55 55 55 109 China Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 40.0290 29 (1 000 pieces) Women's or girls' suits and ensembles other than knitted or crocheted, of wool , of cotton or man-made fibres, excluding ski suits 17,5 17,5 17,5 86,8 7,5 7,5 7,5 37,2 6204 11 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 90 6204 23 90 6204 29 19 China Macao South Korea India Bulgaria Hungary Poland Romania Czechoslova ­ kia 62 62 62 62 62 No L 370/56 Official Journal of the European Communities 31 . 12. 90 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.0290 (cont'd) Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong   124 40.0310 31 (1 000 pieces) 6212 10 00 Brassieres, woven, knitted or crocheted China Macao South Korea Philippines Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 93,8 93,8 93,8 471.8 235.9 40,2 40,2 40,2 202,2 101,1 337 337 337 337 674 40.0320 32 (tonnes) 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fab ­ rics of cotton and narrow woven fab ­ rics) and tufted textile fabrics of wool, of cotton or of man-made textile fibres China Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 12,6 12,6 12,6 31,5 5,4 5,4 5,4 13,5 45 45 45 45 90 40.0330 33 (tonnes) 5407 20 1 1 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China 33,6 14,4 48 48 121 121 121 121 121 242 31 . 12.90 Official Journal of the European Communities No L 370/57 ( 1 ) (2) (3 ) (4) (5) (6) (7) (8) 40.0340 34 5407 20 19 Woven fabrics of synthetic filament China 2 l (tonnes) yarn, obtained from strip or the like of Hong Kong   2 II polyethylene or polypropylene, 3 m or Macao   2 IIII more wide South Korea .   2 II IIBulgaria   4 IlIlIlHungary   4 l IIIlPoland   4 IlRomania   4 l IlIIIlCzechoslova   4 IIl kia III Each of the 8 IIIlother benefi \ IlI Ilciaries listed in \ l Annex IV 40.0350 35 5407 10 00 Woven fabrics of synthetic fibres (con China 53 (tonnes) 5407 20 90 tinuous), other than those for tyres of Hong Kong ¢T ­  53 5407 30 00 category 114 Macao  53 5407 41 00 \ Indonesia 184,8 79,2  \ 5407 42 10 \ Bulgaria    131 \ 5407 42 90 \ Hungary   131 \ l 5407 43 00 Poland   131 l 5407 44 10 \ Romania   131 l 5407 44 90 \ Czechoslova   131 1 l 5407 51 00 kia \ l 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea 264 \ 5407 60 59 I I 5407 60 90 \ I I l 5407 71 00 l I I 5407 72 00 \ I \ l 5407 73 10 I l 5407 73 91 I I \ I 5407 73 99 ! I 5407 74 00 I 5407 81 00 I 5407 82 00 I 5407 83 10 l I I l 5407 83 90 I l 5407 84 00 \ I 5407 91 00 l 5407 92 00 \ \ 5407 93 10 l 5407 93 90 \ 5407 94 00 l \ ex 5811 00 00 l I ex 5905 00 70 40.0360 36 5408 10 00 Woven fabrics of continuous artificial China -I 12 (tonnes) 5408 21 00 fibres, other than those for tyres of cate Hong Kong   12 \ 5408 22 10 gory 1 14 Macao   12 5408 22 90 South Korea 8,4 3,6  5408 23 10 l Bulgaria   29 l 5408 23 90 Hungary   29 \ 5408 24 00 I Poland 20,3 8,7  I 5408 31 00 Romania 20,3 8,7  5408 32 00 Czechoslova ­ 20,3 8,7  I 5408 33 00 kia \ 5408 34 00 \ No L 370/58 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.0360 (cont'd) ex 5811 00 00 ex 5905 00 70 Each of the other benefi ­ ciaries listed in Annex IV   58 40.0370 37 (tonnes) 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 Woven fabrics of artificial staple fibres Hong Kong Macao Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China and South Ko ­ rea 135,1 135,1 135,1 57,9 57,9 57,9 78 78 193 193 386 ex 5905 00 70 I 40.0381 38 A (tonnes) 6002 43 1 1 6002 93 10 Knitted or crocheted synthetic curtain fabrics including net curtain fabric China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV 7,7 3,3 4 4 4 4 11 11 11 11 22 40.0385 38 B (tonnes) ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 Net curtains, other than knitted or cro ­ cheted Each of the other benefi ­ ciaries listed in Annex IV   1 40.0400 40 (tonnes) ex 6303 91 00 ex 6303 92 90 ex 6303 99 90 6304 19 10 ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 Woven curtains (including drapes) in ­ terior blinds, curtain and bed valances and other furnishing articles, other than knitted or crocheted, of wool, of cotton or of man-made fibres Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia   7 7 7 18 18 18 18 18 31 . 12. 90 Official Journal of the European Communities No L 370/59 ( i ) (2 (3 (4) 5 6 (7) 8) 3740.0400 (cont 'd) Each of the other benefi ­ ciaries listed in Annex IV ex ­ cluding China 40.0410 4 (tonnes) 150 150 150 Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 105 525 45 225 China Hong Kong Macao South Korea Mexico Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV 262,5 112,5 375 375 375 375 750 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 ex 5604 20 00 ex 5604 90 00 40.0420 42 (tonnes) Yarn of artificial fibres ; yarn of artifi ­ cial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 15 15 15 15 39 39 39 39 39 75 5401 20 10 5403 10 00 5403 20 10 5403 20 90 ex 5403 32 00 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 ex 5604 20 00 China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV 40.0430 43 (tonnes) Yarn of man-made filament, yarn of staple artificial fibres, cotton yarn put up for retail sale 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 16 16 16 16 39 39 39 39 39 China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia No L 370/60 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.0430 5508 20 90 Each of the I 77 (cont'd) 5511 30 00 1 other benefi ­ciaries listed in l l Annex IV, ex ­ cluding Brazil l 40.0470 47 5106 10 10 Yarns of carded sheep's or lambs' wool China 3 (tonnes) 5106 10 90 (woollen yarn) or of carded fine animal Hong Kong    3 5106 20 11 hair, not put up for retail sale Macao   3 5106 20 19 \ South Korea   3 5106 2091 I Hungary   8 5106 2099 Poland   8 I Romania 8 5108 1010 ! Czechoslova ­ 8 5108 10 90 l kia   8 \ Each of the ' l v I other benefi  18 l ciaries listed in | Annex IV I 40.0480 48 5107 10 10 Yarn of combed sheep's or lambs' wool China _ 13 l (tonnes) 5107 10 90 (worsted yarn) or of combed fine animal Hong Kong   13 I 5107 20 10 hair, not put up for retail sale Macao  13 5107 20 30 South Korea   13 \ 5107 20 51 Peru   300 \ 5107 20 59 Bulgaria   31 I 5107 20 91 Hungary   31 5107 20 99 ' Poland   31 1 \ Romania   . 31 \ 5108 20 10 Czechoslova   31 5108 20 90 kia I \ \ \ Each of the  60 \ l other benefi II l l ciaries listed in I II I Annex IV I 40.0490 49 5109 10 10 Yarn of sheep's or lambs' wool or of China 5 \ (tonnes) 5109 10 90 fine animal hair, put up for retail sale Hong Kong   5 5109 90 10 Macao   5 \ 5109 90 90 l South Korea   5 Il\ Bulgaria   13 \ Hungary   13 II l Poland   13 || l Romania   13 \ l Czechoslova   13 kia III Il \ \ I Each of the :  24 I \ other benefi II \ ciaries listed inII Annex IV 40.0500 50 5111 11 00 Woven fabrics of sheep's or lambs ' wool South Korea 9,1 3,9 (tonnes) 5111 19 10 or of fine animal hair China   13 | 5111 19 90liHong Kong   13 | 5111 20 00IIMacao   13 5111 30 10IIUruguay   300 5111 30 30 \ Bulgaria   31 5111 30 90 Hungary   31 5111 90 10 \ Poland   31 5111 9091 \ Romania   31 5111 90 93 Czechoslova   31 5111 90 99 kia \ 31 . 12.90 Official Journal of the European Communities No L 370/61 ( 1 ) (2) (3 ) (4) (5 ) (6) (7) (8) 40.0500 (cont'd) 40.0530 40.0540 53 (tonnes) 54 (tonnes) 5112 11 00 5112 19 10 5112 1990 5112 20 00 5112 30 10 5112 30 30 5112 30 90 5112 90 10 5112 9091 5112 90 93 5112 90 99 5803 10 00 5507 00 00 Cotton gauze Staple artificial fibres, including waste, carded, combed or otherwise processed for spinning Each of the other benefi ­ ciaries listed in Annex IV Each of the be ­ neficiaries list ­ ed in Annex IV China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV   60 1 1 1 1 1 3 3 3 3 3 7 40.0550 55 (tonnes) 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 Synthetic staple fibres, including waste, carded or combed or otherwise pro ­ cessed for spinning China Hong Kong Macao South Korea Bulgaria Hungary Poland Czechoslova ­ kia  12 12 12 12 31 31 31 31 40.0560 56 (tonnes) 5508 10 90 5511 1000 5511 20 00 Yarn of staple synthetic fibres (includ ­ ing waste), put up for retail sale Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Mexi ­ co and Ro ­ mania China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV   60 11 11 11 11 26 26 26 26 26 53 No L 370/62 Official Journal of the European Communities 31 . 12. 90 (i 2 (3 (4 5 6) (7) 40.0580 58 (tonnes) Carpets, carpeting and rugs, knotted (made up or not) 5701 10 10 5701 1091 5701 10 93 5701 10 99 5701 90 10 5701 90 90 (8) 57 57 57 57 3 675 3 675 141 141 141 141 283 China Hong Kong Macao South Korea India Pakistan Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV 98,7 42,3 40.0590 59 (tonnes) Carpets and other textile floor coverings other than the carpets of category 58 62 62 62 62 155 155 155 155 155 310 China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 ex 5702 59 00 5702 91 00 5702 92 00 ex 5702 99 00 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 5703 ex 5703 10 10 10 90 20 11 20 19 20 91 20 99 30 11 30 19 30 51 30 59 30 91 30 99 90 10 90 90 5704 1000 570490 00 5705 00 10 5705 00 31 5705 00 39 ex 5705 00 90 40.0600 60 (tonnes) 5805 00 00 1Tapestries, hand-made, of the type Gob ­ elins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapes ­ tries (for example, petit point and cross stitch) made in panels and the like by hand Each of the be ­ neficiaries list ­ ed in Annex IV, excluding China 31 . 12, 90 Official Journal of the European Communities No L 370/63 ( l ) 2) 3 (4) (5 (6 (7 (8) 40.0610 61 (tonnes) 10 10 10 24 24 24 24 Narrow woven fabrics, and narrow fab ­ rics (bolduc) consisting of warp without weft assembled by means of an adhe ­ sive, other than lables and similar arti ­ cles of category 62 Elastic fabrics and trimmings (not knit ­ ted or crocheted), made from textile ma ­ terials assembled from rubber thread ex 5806 10 00 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 ex 5806 39 00 ex 5806 40 00 China Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 16,8 7,2 48 40.0620 62 (tonnes) Chenille yarn (including flock chenille yarn), gimped yarn (other than metal ­ lized yarn and gimped horsehair yarn): Tulle and other net fabrics but not in ­ cluding woven, knitted or crocheted fabrics, hand or mechanically made lace, in the piece, in strips or in motifs 13 13 13 31 31 31 31 31 61 China Hong Kong Macao Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea 5606 0091 5606 0099 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 5807 10 10 5807 1090 5808 10 00 5808 90 00 5810 10 10 5810 10 90 581091 10 5810 91 90 581092 10 5810 92 90 581099 10 5810 99 90 Labels , badges and the like of textile materials not embroidered, in the piece, in strips or cut to shape or size, woven Braids and ornamental trimmings in the piece ; tassels pompons and the like Embroidery, in the piece, in strips or in . motifs 40.0630 63 (tonnes) Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or cro ­ cheted fabric containing by weight 5 % or more of rubber thread 5906 91 00 ex 6002 10 10 6002 10 90 ex 6002 30 10 6002 30 90 ex 6001 10 00 6002 20 31 6002 43 19 6 6 6 6 17 17 17 17 17 33 Raschel lace and long-pile fabric of syn ­ thetic fibres China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV No L 370/64 Official Journal of the European Communities 31 . 12.90 i 2 3 4 (5) (6 (7) 8) 40.0650 65 (tonnes) Knitted or crocheted fabric other than of categories 38 A and 63, of wool, of cotton or of man-made fibres 34 34 34 34 83 83 83 83 83 166 China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV 5606 00 10 ex 6001 1000 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 ex 6002 10 10 6002 20 10 6002 20 39 6002 20 50 6002 20 70 ex 6002 30 10 6002 41 00 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 40.0660 66 (tonnes) Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6301 10 00 6301 20 91 6301 20 99 6301 30 90 ex 6301 40 90 ex 6301 90 90 4 4 4 4 12 12 12 12 China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV 8,4 3,6 ,23 31 . 12 . 90 Official Journal of the European Communities No L 370/65 i ) (2) (3) 4 5) 6) (7 (8) 40.0670 67 (tonnes) 11,9 11,9 5,1 5,1 Knitted or crocheted clothing accesso ­ ries other than for babies, household li ­ nen of all kinds, knitted or crocheted ; curtains (including drapes) and interior blinds, curtain or bed valances and other furnishing articles knitted or cro ­ cheted blankets and travelling rugs, other knitted or crocheted articles in ­ cluding parts of garments or of clothing accessories 30,1 17 43 43 43 12,9 12,9 South Korea Hong Kong Macao Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding China 30,1 85 5807 90 90 6113 00 10 6117 10 00 6117 20 00 611780 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 1 1 00 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 40.0680 68 (tonnes) 12,6 12,6 2,1 5,4 5,4 0,9 Babies ' garments and clothing accesso ­ ries, excluding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sockettes, other than knitted or crocheted of cate ­ gory 88 6111 10 90 6111 20 90 6111 30 90 ex 61 11 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 31,5 13,5 45 45 45 45 91 China South Korea Macao Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Hong Kong 40.0690 69 (1 000 pieces) Women's and girls ' slips and petticoats knitted or crocheted 6108 11 10 6108 11 90 6108 19 10 6108 19 90 20 20 20 50 50 50 35 15 China Hong Kong Macao Bulgaria Hungary ' Poland Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding Ro ­ mania and South Korea 102 No L 370/66 Official Journal of the European Communities 31 . 12. 90 ( 1 ) (2) (3) (4) (5 ) (6) (7 ) (8) 40.0700 70 6115 11 00 Panty-hose (tights) of synthetic fibres, South Korea 942,2 403,8 (1 000 pieces 6115 20 19 measuring per single yarn less than 67 China   1 346 or pairs) 6115 93 91 decitex (6,7 tex) Hong Kong   1 346 \ I Women's stockings of synthetic fibres Macao   1 346 I I l Bulgaria   3 365 I Hungary   3 365 l Poland   3 365 l Czechoslova  - 3 365 I kia I Each of the 6 731 other benefi \ ciaries listed inAnnex IV, ex cluding Ro ­ mania 40.0720 72 (1 000 pieces) 611231 10 6112 31 90 6112 39 10 Swimwear, of wool , of cotton or of man-made fibres China Macao South Korea   38 38 38 6112 39 90 Bulgaria   95 611241 10 \ Hungary   95 611241 90 Poland   * 95 611249 10 l Romania   95 l 6112 49 90 Czechoslova   95 \ 6211 11 00 kia \ 6211 12 00 Each of the   189 I l other benefi ciaries listed in l l \ Annex IV, ex \ I \ cluding Hong l \ Kong 1 40.0730 73 (1 000 pieces) 6112 11 00 6112 1200 6112 19 00 Track suits of knitted or crocheted fab ­ ric, of wool, of cotton or of man-made textile fibres China Hong Kong Macao 25,2 25,2 25,2 10,8 10,8 10,8  l South Korea 25,2 10,8  l I Thailand 126,7 54,3 ¢  \ I I \ Bulgaria 63 27  l I Hungary 63 27  l l Poland 63 27  I I 1 Romania 63 27  I I \ Czechoslova ­ 63 27  l l kia l l \ Each of the   181 I I \ other benefi li III l ciaries listed inIl\ I \ Annex IV LE 40.0740 74 6104 11 00 Women's or girls ' knitted or crocheted China 14 (1 000 pieces) 6104 12 00 6104 13 00 suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits South Korea Bulgaria 14 34 ex 6104 19 00 Hungary   34 II 6104 21 00 Poland   34 6104 22 00 Romania   34 6104 23 00 Czechoslova   34 ex 6104 29 00 kia l Each of the   67 other benefi li ciaries listed in \ \\ II Annex IV, ex I cluding Hong I II Kong and Ma ­ cao L 31 . 12. 90 Official Journal of the European Communities No L 370/67 0) (2) (3) (4) (5) (6) (7) (8) 40.0750 75 6103 1100 Men's or boys ' knitted or crocheted China I 2 ( 1 000 pieces) 6103 12 00 6103 19 00 6103 21 00 suits and ensembles, of wool, of cotton or of man-made fibres, excluding ski suits Hong Kong , South Korea Bulgaria .   2 2 . 4 \ 6103 22 00 Hungary   4 Il 6103 23 00IIPoland   4 I-1 6103 29 00 Romania  4 liCzechoslova  4 \ kia || Il\ Each of the 10 l I \ other benefi I IIl ciaries listed inIlII I \ Annex IV, ex I cluding Macao I 40.0760 76 6203 22 10 Men's or boys' industrial or occupation China 7 3 (tonnes) 6203 23 10 al clothing ; other than knitted or cro Hong Kong 23,8 10,2  l 6203 29 1 1 cheted ; women's or girls ' aprons, Macao 23,8 10,2  II 6203 32 10 smock-overals and other industrial or South Korea 23,8 10,2  6203 33 10 occupational clothing, other than knit Bulgaria (') 58,8 25,2  6203 39 1 1 ted or crocheted Hungary 58,8 25,2  6203 42 11 l Poland   84 6203 42 51 Romania   84 l 6203 43 1 1 \ Czechoslova ­ 58,8 25,2  6203 43 31 l kia \ l 6203 49 1 1 6203 49 31 Each of the other benefi   169 J 6204 22 10 I ciaries listed in I \ 6204 23 10 Annex IV \ l 6204 29 1 1 I 6204 32 10 \ \ \ 6204 33 10 l l 6204 39 1 1 6204 62 1 1 \ l 6204 62 51 l 6204 63 1 1 l \ 6204 63 31 I \ I I 6204 69 1 1 \ \ \ 6204 69 31 l 6211 32 10 6211 33 10 I l I 62 i 1 42 10 \ l 6211 43 10 40.0770 77 ex 6211 20 00 Ski suits, other than knitted, or crochet China 10 (tonnes) ed Macao   10 l Bulgaria   23 Hungary   23 \ Poland   23 I \ Romania   23 l Czechoslova   23 I kia Each of the 45 other benefi ciaries listed in I Annex IV, ex ­ \ I cluding Hong l Kong and South Korea 1 (') For this country the quota is counted by pieces and is expressed as 168 000 pieces ( initial quota share : 117 600 pieces, reserve 50 400 pieces). No L 370/68 Official Journal of the European Communities 31 . 12. 90 ( 1 ) (2) (3 ) (4) (5) (6) (7) (8) 40.0780 78 6203 41 30 Garments, other than knitted or crochet China 22,4 9,6 (tonnes) 6203 42 59 ed excluding garments of categories 6, Macao 22,4 9,6  \ 6203 43 396203 49 39 7, 8 , 14, 15 , 16, 17 , 18 , 21 , 26, 27, 29, 68,72, 76 and 77 BulgariaHungary 55,3 23,7 79 6204 61 80 6204 61 90 6204 62 59 6204 62 90 Poland Romania Czechoslova ­ kia 55,3 23,7 79 79 \ 6204 63 39 \ Each of the   159 6204 63 90 ! other benefi l 6204 69 39 ciaries listed in l I 6204 69 50 Annex IV, ex ­ 6210 40 00 6210 50 00 cluding Hong Kong and South Korea 6211 31 00 6211 32 90 \ 6211 33 90 l 6211 41 00 I I 6211 42 90 I ! 6211 43 90 J 40.0830 83 6101 10 10 Overcoats, jackets, blazer and other gar China 8,4 3,6 (tonnes) 6101 20 10 ments, including ski suits , knitted or Macao 8,4 3,6  6101 30 10 crocheted, excluding garments of cate South Korea 8,4 3,6  6102 10 10 6102 20 10 6102 30 10 gories 4, 5 , 7 , 13 , 24, 26, 27 , 28, 68, 69, 72, 73, 74 and 75 Bulgaria Hungary Poland Romania 21,7 21,7 9,3 9,3 31 31 6103 31 00 6103 32 00 Czechoslova ­ kia   31 6103 33 00 l Each of the 60 \ ex 6103 39 00 \ other benefi \ 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ciaries listed in Annex IV, ex ­ cluding Hong Kong ex 61 12 20 00 l \ 6113 00 90 l 6114 10 00 \ l 6114 20 00 I Il 6114 30 00 \ || 40.0840 84 6214 20 00 Shawls, scarves, mufflers, mantillas, China 3 (tonnes) 6214 30 00 6214 40 00 veils and the like other than knitted cro ­ cheted, of wool , of cotton or man-made Hong Kong Macao  3 3 li 6214 90 10 fibres South Korea   3 Bulgaria Hungary Poland   7 7 7 Romania   7 IlCzechoslova   7 li kia \ || Each of the  15 li\ other benefi I I IIciaries listed inIIli li Annex IV l 40.0850 85 6215 20 00 Ties, bow ties and cravats, not knitted Each of the be ­  1 I (tonnes) 6215 90 00 or crocheted,, of wool, of cotton orman-made fibres neficiaries list ­ed in Annex l IV, excluding \ Hong Kong 31 . 12 . 90 Official Journal of the European Communities No L 370/69 ( I ) (2) (3 ) (4) (5) (6) (?) (8) 40.0860 86 6212 20 00 Corsets, corset-belts, suspender-belts, China s 28 (1 000 pieces) 6212 30 00 braces, suspenders, garters and the like Macao   28 Il 6212 90 00 and parts threof, whether or not knitted Bulgaria   69 \ II or crocheted Hungary   69 II Poland   69 Il IlRomania   69 \ II Czechoslova   69 \ Il kia || II\ 1 Each of the 140 IlII\ other benefi IlI Ilciaries listed inIlIl \ III Annex IV, ex Il Ilcluding Hong IlIl \ II Kong and l \ \ South Korea 40.0870 87 ex 6209 10 00 Gloves, mittens and mitts, not knitted Macao 7 (tonnes) ex 6209 20 00 or crocheted South Korea  7 i ex 6209 30 00 l Bulgaria   18 l \ ex 6209 90 00 Hungary   18 ¢ l Poland 18 \ \ 6216 00 00 Romania 18 I \ Czechoslova   18 \ \ kia \ Each of the 37 \ I other benefi \ \ I \ ciaries listed in Il \ I Annex IV, ex 1 I cluding China \ and Hong IlI Kong 40.0880 88 ex 6209 10 00 Stockings, socks and sockettes, not knit China 2 (tonnes) ex 6209 20 00 ted or crocheted, other clothing accesso Macao   2 \ ex 6209 30 00 ries, other than for babies, other than South Korea   2 \ ex 6209 90 00 knitted or crocheted Bulgaria   4 6217 10 00 6217 90 00 Hungary Poland Romania   4 4 4 ! Czechoslova   4 I kia \ l Each of the 8 \ \ \ other benefi l ciaries listed in l \ Annex IV, ex \ cluding Hong \ I - Kong 40.0900 90 5607 41 00 Twine, cordage, ropes and cables, of China 15 (tonnes) 5607 49 1 1 synthetic fibres, plaited or not Hong Kong   ¢ 15 \ 5607 49 19 Macao   15 5607 49 90 South Korea   15 \ 5607 50 1 1 Bulgaria   38 \ \ 5607 50 19 \ Hungary  '  38 5607 50 30 l Poland 26,6 11,4  5607 50 90 Romania   38 Czechoslova ­ 26,6 11,4  \ l kia \ Each of the 76 \ I \ other benefi ciaries listed in I Annex IV No L 370/70 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.0910 91 6306 21 00 Tents China 14 (tonnes) 6306 22 00 I Hong Kong   14 , 6306 29 00 \ Macao   14 I Bulgaria   35 Hungary 24,5 10,5  I I Poland   35 f 1 Romania   35 l Czechoslova ­ 24,5 10,5  I l kia l \ l Each of the 69 I other benefi ­ ciaries listed in I I Annex IV, ex l l cluding South Korea 40.0930 93 (tonnes) ex 6305 20 00 ex 6305 39 00 ex 6305 90 00 Sacks and bags , of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip Hong Kong Macao South Korea Bulgaria   5 5 5 14 I Hungary   14 I Poland   14 Romania   14 I Czechoslova   14 l kia \ \ \ Each of the ' 28 I other benefi I ciaries listed in \ l I I I Annex IV, ex l I cluding China 40.0940 94 (tonnes) 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 Wadding of textile materials and arti ­ cles thereof, textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps China Hong Kong Macao South Korea Bulgaria   18 18 18 18 45 I 5601 22 91IIHungary   45 5601 22 99 I Poland   45 5601 29 00IIRomania   45 l 5601 30 00 I Czechoslova   45 l l kia ||II l Each of the   91 I IlIII other benefi III ciaries listed inIllil I Annex IV 40.0950 95 5602 10 19 Felt and articles of felt, whether or not China _ 13 (tonnes) 5602 10 31 5602 10 39 impregnated or coated, other than floor coverings Hong Kong Macao 13 13 \\ 5602 10 90IISouth Korea   13 l 5602 21 00IIBulgaria   32 5602 29 90IIHungary   32 \\ 5602 90 00IIPoland   32 li Romania ,   32 ex 5807 90 10 Czechoslova   32 l ex 5905 00 70 l kia 6210 10 10 * Each of the other benefi   62 " II 6307 90 91 I ciaries listed in \ II L Annex IV 31 . 12. 90 Official Journal of the European Communities No L 370/71 ( i ) 2) (3 (4) (5 (6 (7) (8) 40.0960 96 (tonnes) Non-woven fabrics and articles of such fabrics , whether or not impregnated,^ coated, covered or laminated 78 78 78 78 194 194 194 194 194 China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV 388 5603 00 10 5603 00 91 5603 00 93 5603 00 95 5603 00 99 ex 5807 90 10 ex 5905 00 70 6210 1091 6210 10 99 ex 6301 40 90 ex 6301 90 90 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 ex 6304 19 90 ex 6304 93 00 ex 6304 99 00 ex 6305 39 00 6307 10 30 ex 6307 90 99 40.0970 97 (tonnes) Nets and netting made of twine, cor ­ dage or rope, and made up fishing nets of yarn , twine, cordage or rope 5608 1111 5608 11 19 5608 11 91 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 4 4 4 22 China Hong Kong Macao Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV, ex ­ cluding South Korea 40.0980 98 (tonnes) 5609 00 00 5905 00 10 Other articles made from yarn, twine, cordage, rope or cables, other than tex ­ tile fabrics, articles made from such fab ­ rics and articles of category 97 3 3 3 3 6 6 6 6 6 14 China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV / No L 370/72 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3 ) (4) (5) (6) " (7 ) (8) 40.0990 99 5901 10 00 Textile fabrics coated with gus or amy China 15 (tonnes) 5901 90 00 laceous substances, of a kind used for Hong Kong   15 the outer covers of books and the like ; Macao   15 tracing cloth, prepared painting canvas, buckram and similar stiffened textile South Korea Bulgaria   15 37 l fabrics of a kind used for hat founda Hungary   37 \ tions Poland   37 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 Linoleum, whether or not cut to shape ; floor coverings consisting of a coating or of coverings applied on a textile backing, whether or not cut to shape ; Rubberized textile fabrics, not knitted or crocheted, excluding those for tyres Romania Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex IV 25,9 11,1 37 75 5906 99 10 \ 5906 99 90 I 5907 00 00 Textile fabrics otherwise impregnated or I coated, painted canvas being theatrical l I l l scenery, studio back-cloths or the like, other than of category 100 40.1000 100 (tonnes) 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artifi ­ cial plastic materials China Hong Kong Macao South Korea Bulgaria Hungary Poland Romania 47,6 20,4 27 27 27 27 68 68 68 \ Czechoslova   68 I I kia \ \ I Each of the  138 \ other benefi ciaries listed in \ \ Annex IV 4N0.1010 101 (tonnes) ex 5607 90 00 Twine, cordage, ropes and cables, plait ­ ed or not, other than of synthetic fibres China Hong Kong Macao South Korea   2 2 2 2 III Bulgaria   4 Il||IlHungary   4 IIIIPoland   4 \ Romania   4 III Czechoslova   4 || I kia I \ I II\ I Each of the   8 IIl I other benefi I l \ ciaries listed in l Annex IV 40.1090 109 (tonnes) 6306 1 1 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 Tarpaulins, sails, awnings and sun ­ blinds China Macao Bulgaria Hungary Poland   3 3 6 6 6 \ Romania   6 Czechoslova ­ kia 6 31 . 12. 90 Official Journal of the European Communities No L 370/73 ( 1 ) (2) (3) (4) (5) (6) (7) (8) 40.1090 Each of the 13 (cont'd) li other benefi I ciaries listed in \ Il Annex IV, ex II Il cluding Hong lili Il IlKong IlI 40.1100 110 6306 41 00 Woven pneumatic mattresses Hong Kong 14 (tonnes) 6306 49 00IIMacao   14 \ IISouth Korea   14 Ill - Bulgaria   23 \ l I Hungary 16,1 6,9  l I Poland   23 l Romania   23 Czechoslova ­ 16,1 6,9  kia \ Each of the 68 l other benefi l ciaries listed in \ \ l Annex IV, ex .......... cluding China 40.1110 111 6306 91 00 Camping goods, woven, other than South Korea 0,7 0,3 (tonnes) 6306 99 00 pneumatic mattresses and tents Hong Kong   1 I Macao   1 \ Bulgaria   2 I Hungary 1,4 0,6  I Poland   2 Romania   2 I l Czechoslova   2 I kia I Each of the 4 \ other benefi ciaries listed in Annex IV, ex .. cluding China 40.1120 112 6307 20 00 Other made up textile articles, woven, China _ 6 (tonnes) ex 6307 90 99 excluding those of categories 113 and Hong Kong   6 l 114 Macao   6 l South Korea   6 I I Bulgaria   16 \ Hungary   16 \ Poland  .  16 Romania   16 l Czechoslova   16 l kia l Each of the 33 other benefi ciaries listed in \ Annex IV 40.1130 113 6307 10 90 Floor cloths, dish cloths and dusters Hong Kong 5 (tonnes) other than knitted or crocheted Macao   5 l South Korea   5 I Bulgaria   14 \ l I l Hungary   14 l Poland   14 Romania   14 l I Czechoslova  14 kia No L 370/74 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3 ) (4) (5) (6) (7 ) (8) 40.1130 Each of the 26 (cont'd) other benefi ­ ciaries listed in Annex IV, ex ­ cluding China 40.1140 ii4 5902 10 10 Woven fabrics and articles for technical China 13 (tonnes) 5902 10 90 uses Hong Kong  .  13 5902 20 10 \ Macao    13 I \ 5902 20 90 South Korea   13 5902 90 10 \ Bulgaria   32 5902 90 90 Hungary Poland   32 32 5908 00 00 \ Romania   32 5909 00 10 5909 00 90 Czechoslova ­ kia  32 5910 00 00 \ Each of theother benefi   63 5911 10 00 \ ciaries listed in l I ex 5911 20 00 Annex IV l I 5911 31 11 ! I l I I 5911 31 19 \ l l I 5911 31 90 \ I \ I I 5911 32 10III II \ 5911 32 90II\ II I 5911 40 00II II I 5911 90 10III Il 5911 90 90 31 . 2 . 90 Official Journal of the European Communities No L 370/75 ANNEX II List of textile products subject to Community fixed duty-free amounts or ceilings within the generalized tariff preferences in favour of certain developing countries and territories (a) Fixed duty-free amounts Tariff ceilingsOrder No Category CN code Description Beneficiary coun ­ tries or territories (in tonnes) 1 ) (2) 3 (4) 5 6 (7) 42.1150 15 Flax or ramie yarn 104 04 Poland Each of the other benefi ­ ciaries listed in Annex V, excluding Brazil 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 1 1 5306 20 19 5306 20 90 5308 90 1 1 5308 90 13 5308 90 19 42. 70 7 Woven fabrics of flax or of ramie 33 33 33 Hungary Poland Czechoslova ­ kia Each of the other benefi ­ ciaries listed in Annex V 33 5309 1111 5309 11 19 5309 1 1 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 42.1180 118 15 15 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 6302 29 10 6302 39 10 6302 39 30 6302 52 00 ex 6302 59 00 6302 92 00 ex 6302 99 00 Poland Czekoslova ­ kia Each of the other benefi ­ ciaries listed in Annex V 15 42.1200 120 ex 6303 99 90 6304 19 30 ex 6304 99 00 Curtains (including net drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted of flax or ramie Each of the beneficiaries listed in Annex V 42.12 0 21 ex 5607 90 00 26Twine, cordage, ropes and cables, plaited or not, of flax or ramie Poland Each of the other benefi ­ ciaries listed in Annex V 26 (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN code . Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. No L 370/76 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3) (4) (5) (6) (7) 42.1220 122 ex 6305 90 00 Sacks and bags of a kind used for the packing of goods, used, of flax, ramie, other than knitted or crocheted Each of the beneficiaries listed in Annex V  23 42.1230 123 5801 90 10 ex 5801 90 90 ex 6214 90 90 Woven pile fabrics and chenille fabrics of flax or ramie, other than fabrics of heading No 5802 or 5806, shawls, scarves, mufflers , mantillas, veils and the like, of flax or ramie, other than knitted or crocheted Each of the beneficiaries listed in Annex V 1 42.1240 124 5501 10 00 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 Synthetic staple fibres Mexico Romania Each of the other benefici ­ aries listed in Annex V 2 038 2 038 2 038 42.1251 125 A 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 Yarn of synthetic filament (continuous), not put up for retail sale, other than yarn of category 41 South Korea Mexico Each of the other benefici ­ aries listed in Annex V 453 453 453 42.1256 125 B 5404 10 10 5404 10 90 5404 90 1 1 5404 90 19 5404 90 90 ex 5604 20 00 ex 5604 90 00 Monofil , strip (artificial straw and the like), and imitation catgut, of man-made fibre materials  Of synthetic textile materials Monofil Other Each of the other benefici ­ aries listed in Annex V 273 42.1260 126 5502 00 10 5502 00 90 5504 10 00 5504 90 00 5505 20 00 Artificial staple fibres Romania Each of the; other benefici ­ aries listed in Annex V 1 701 1 701 31 . 12 . 90 Official Journal of the European Communities No L 370/77 ( 1 ) (2) (3 ) (4) (5) ' (6) (7) 42.1271 127 A 5403 31 00 Yarn of artificial filaments (continuous) Each of the I 141 ex 5403 32 00 5403 33 10 not put up for retail sale ; other than yarn of category 42 other benefi ­ ciaries listed I in Annex V I excluding Brazil I 42.1275 127 B 5405 00 00 ex 5604 90 00 Monofil, strip (artificial straw and the like) and imitation catgut of regenerated materials Each of the beneficiaries listed in  19 I Annex V 42.1290 129 5110 00 00 i Yarn of coarse animal hair or of horse ­ Each of the 2 hair beneficiaries ! . listed in Annex V 42.1301 130 A 5004 00 10 Silk yarn (other than yarn spun from silk Each of the 13 5004 00 90 waste) beneficiaries l 5006 00 10 listed inAnnex V 42.1305 BOB 5005 00 10 5005 00 90 5006 00 90 Silk yarn other than that of category 130 A Silkworm gut Each of the beneficiaries listed in Annex V 36 I ex 5604 90 00 \ 42.1310 131 5308 90 90 Yarn of other vegetable textile fibres Each of the beneficiaries  6 I listed in I l \ Annex V l 42.1320 132 5308 30 00 Paper yarn Each of the 8 I I beneficiaries II I I listed in I l Annex V l 42.1330 133 5308 20 10 5308 20 90 Yarn of true hemp Each of the beneficiaries  73 \ \ listed in II Annex V l 42.1340 134 5605 00 00 Metallized yarn Each of the beneficiaries  24 \ IIlisted in ll I Annex V 42.1350 135 5113 00 00 Woven fabrics of horsehair or of other animal hair Each of the beneficiaries  1 llIIIllisted in II \ Annex V l 42.1360 136 5007 10 00 Woven fabrics of silk China 121  5007 20 10 5007 20 21 5007 20 31 5007 20 39 5007 20 41 Each of the other benefici ­ aries listed x in Annex V 121 \\ 5007 20 51II ll II 5007 20 59IIIII ll 5007 20 61 \ II / 5007 20 69II\ ll II 5007 20 71llliII 5007 90 10II\ II 5007 90 30 No L 370/78 Official Journal of the European Communities 31 . 12 . 90 ( 1 ) (2) (3) (4) (5) (6) (7) 42.1360 (cont'd) 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 5911 20 00 42.1370 137 ex 5801 90 90 ex 5806 10 00 Woven pile fabrics and chenille fabrics (other than terry towelling or similar ter ­ ry fabrics of cotton falling within head ­ ing No 5508 and fabrics falling within heading No 5805) of silk, of noil silk or of other waste silk Narrow woven fabrics of silk, of noil silk or of other waste silk Each of the beneficiaries listed in Annex V 1 42.1380 138 5311 00 90 ex 5905 00 90 Woven fabrics of vegetable textile fibres other than of flax, jute or of other textile bast fibres Woven fabrics of paper yarn Each of the beneficiaries listed in Annex V 16 42.1390 139 5809 00 00 Woven fabrics of metal threads or of metallized yarn Each of the beneficiaries listed in Annex V  2 42.1400 140 ex 6001 10 00 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 Knitted or crocheted fabric of textile material other than cotton, wool or man-made fibres Each of the beneficiaries listed in Annex V 3 42.1410 141 ex 6301 90 90 Travelling rugs and blankets of textile material other than cotton, wool or man-made fibres Each of the beneficiaries listed in Annex V  4 42.1420 142 ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00 ex 5705 00 90 Carpets arid other textile floor coverings of sisal , of other fibres of the Agave ge ­ nus or of Manila hemp Each of the beneficiaries listed in Annex V 57 42.1440 144 5602 10 35 5602 29 10 Felt of coarse animal hair Each of the beneficiaries listed in Annex V " 1 42.1450 145 5607 30 00 ex 5607 90 00 Twine, cordage, ropes and cables, plaited or not  Of abaca (Manila hemp or Musa tex ­ tilis Nee) or other hard (leaf) fibres or of true hemp Each of the beneficiaries listed in Annex V 121 42 1461 146 A ex 5607 21 00 Twine, cordage, ropes and cables, plaited or not  Binder and baler twine for agricultur ­ al machines , of sisal and other fibres of the Agave family Each of the other benefici ­ aries listed in Annex V, excluding Brazil 246 31 . 12. 90 Official Journal of the European Communities No L 370/79 1 (2) 3 4 (5) (6) 7) 42.1465 46 B 19ex 5607 21 00 5607 29 10 5607 29 90 Twine, cordage, ropes and cables, plaited or not  Of sisal and other fibres of the Agave family, other than the products of category 146 A Each of the beneficiaries listed in An ­ nex V, exclud ­ ing Brazil 442.1520 152 5602 10 11 Each of the beneficiaries listed in Annex V Felt and articles of felt, whether or not impregnated or coated  Felt in the piece or simply cut to rec ­ tangular shape  Needle-loom felt of jute or of other textile bast fibres of heading No 5703 , not impregnated or coated, for uses other than floor coverings 42.1560 56 46106 90 30 ex 61 10 90 90 Blouses and pullovers of silk, noil or other waste silk for women, girls and infants, knitted or crocheted Each of the beneficiaries listed in Annex V 42.1570 57 15Garments , knitted or crocheted, other than those of categories 1 to 123 and of category 156 Each of the beneficiaries listed in Annex V 6101 90 10 6101 90 90 6102 90 10 6102 90 90 ex 6103 39 00 6103 49 99 ex 6104 19 00 ex 6104 29 00 ex 6104 39 00 ex 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 ex 6107 99 00 6108 99 90 6109 90 90 611090 10 ex 61 10 90 90 ex 61 11 90 00 ex 61 12 20 00 6114 90 00 42.1590 159 39Each of the beneficiaries listed in Annex V 6204 49 10 6206 10 00 6214 10 00 6215 10 00 Dresses, blouses and shirt-blouses of silk or silk waste Shawls , scarves, mufflers, mantillas, veils and the like  Of silk or silk waste Ties, bow ties and cravats  Of silk or silk waste No L 370/80 Official Journal of the European Communities 31 . 12.90 (i (2) (3 (4) 5) 6 (') 42.1600 160 6213 10 00 1Handkerchiefs  Of silk, of noil or of other waste silk Each of the beneficiaries listed in Annex V 42.1610 6 74Clothing, other than knitted or crocheted, bther than those of categories 1 to 123 and category 1 59 Each of the beneficiaries listed in Annex V 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 ex 6214 90 90 42.2200 220 6309 00 00 Used clothing 1 030Each of the beneficiaries listed in Annex V 42.2300 230 5604 10 00 Rubber thread and cord, textile covered 24Each of the beneficiaries listed in Annex V 42.2400 240 1Other textile products, other than those of categories 1 to 230 Each of the beneficiaries listed in Annex V ex 5801 90 90 ex 5811 00 00 ex 6002 10 10 ex 6002 30 10 ex 6304 19 90 ex 6304 99 00 ex 6305 90 00 ex 6308 00 00 31 . 12.90 Official Journal of the European Communities No L 370/81 ANNEX III List of jute and coir manufacturers referred to in Article 1 (a) Order No CN code Description Beneficiary countries ( 1 ) (2) (3) (4) 47.0020 5310 10 10 5310 10 90 5310 90 00 5905 00 50 Woven fabrics of jute or of other textile bast fibres of heading No 5303   Of a width of not more than 1 50 cm, unbleached   Of a width of more than 150 cm, unbleached  Other India, Thailand and the countries listed in Annex VI 47.0030 5702 20 00 Carpets and other textile floor coverings, woven, not tufted or flocked, whether or not made up, including 'Kelem ', 'Schumacks', 'Karamanie' and similar hand-woven rugs  Floor coverings of coconut fibres (coir) India, Sri Lanka and the countries listed in Annex VI 47.0040 ex 5703 90 90   Tufted carpets , carpeting and rugs of jute or of other textile bast fibres of heading No 5303 India, Thailand and the countries listed in Annex VI 47.0050 ex 5702 39 90 ex 5702 49 90 ex 5702 59 00 ex 5702 99 00  Carpet, carpeting rugs, mats and matting, of jute or of other textile bast fibres of heading No 5303 India, Thailand and the countries listed in Annex VI 47.0060 ex 5806 39 00 ex 5806 40 00 Narrow woven fabrics, and narrow fabrics (bolduc) consis ­ ting of warp without weft assembled by means of an adhe ­ sive, of jute or of other textile bast fibres of heading No 5303 , other than goods falling within heading No 5807 India, Thailand and the countries listed in Annex VI 47.0070 5607 10 00 Twine, cordage, rope and cables, plainted or not, of jute or of other textile bast fibres of heading No 5303 India, Thailand and the countries listed in Annex VI 47.0080 6305 10 90 Sacks and bags, of a kind used for the packing of goods  Of jute or of other textile bast fibres of heading No 5303   Other, than used India, Thailand and the countries listed in Annex VI (a) Notwithstanding the rules for the interpretation of the combined nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN code . Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. No L 370/82 Official-Journal of the European Communities 31 . 12 . 90 ANNEX IV List of countries and territories referred to in Annex I column (5) Argentina Bolivia Brazil Bulgaria Chile China Colombia Costa Rica Cuba Czechoslovakia Ecuador El Salvador Guatemala Honduras Hong Kong Hungary India Indonesia Iran Macao Malaysia Mexico Nicaragua Pakistan Paraguay Peru Philippines Poland Romania Singapore South Korea Sri Lanka Thailand Uruguay Venezuela 31 . 12. 90 Official Journal of the European Communities No L 370/83 ANNEX V List of countries and territories enjoying generalized tariff preferences (') A. INDEPENDENT COUNTRIES 048 Yugoslavia 366 Mozambique (2) 604 Lebanon 060 Poland 370 Madagascar 608 Syria 062 Czechoslovakia 373 Mauritius 612 Iraq 064 Hungary 375 Comoros (2) 616 Iran 066 Romania 378 Zambia 628 Jordan 068 Bulgaria 382 Zimbabwe 632 Saudi Arabia 204 Morocco 386 Malawi (2) 636 Kuwait 208 Algeria 389 Namibia 640 Bahrain 212 Tunisia 39 1 Botswana (2) 644 Qatar 216 Libya 393 Swaziland 647 United Arab Emirates 220 Egypt 395 Lesotho (2) 649 Oman 224 Sudan (2) 412 Mexico 653 Yemen (2) 228 Mauritania 0 416 Guatemala 660 Afghanistan (2) 232 Mali (2) 421 Belize 662 Pakistan 236 Burkina Faso (2) 424 Honduras 664 India 240 Niger (2) 428 El Salvador 666 Bangladesh (2) 244 Chad (2) 432 Nicaragua 667 Maldives (2) 247 Republic of Cape Verde (2) 436 Costa Rica 669 Sri Lanka 248 Senegal 442 Panama 672 Nepal (2) 252 Gambia (2) 448 Cuba 675 Bhutan (2) 257 Guinea-Bissau (2) 449 St Christopher and Nevis 676 Burma (Myanmar) (2) 260 Guinea (2) 452 Haiti (2) 680 Thailand 264 Sierra Leone (2) 453 Bahamas 684 Laos (2) 268 Liberia 456 Dominican Republic 690 Vietnam 272 Ivory Coast 459 Antigua and Barbuda 696 Kampuchea (Cambodia) 276 Ghana 460 Dominica 700 Indonesia 280 Togo (2) 464 Jamaica 701 Malaysia ; 284 Benin (2) 465 St Lucia 703 Brunei Darussalam 288 Nigeria 467 St Vincent 706 Singapore 302 Cameroon 469 Barbados 708 Philippines 306 Central African Republic (2) 472 Trinidad and Tobago 716 Mongolia 310 Equatorial Guinea (2) 473 Grenada 720 China 3 1 1 Sao Tome and Principe (2) 480 Colombia 728 South Korea 314 Gabon 484 Venezuela 801 Papua New Guinea 318 Congo 488 Guyana 803 Nauru 322 Zaire 492 Surinam 806 Solomon Islands 324 Rwanda (2) 500 Ecuador 807 Tuvalu (2) 328 Burundi (2) 504 Peru 808 Federated States of Micronesia 330 Angola 508 Brazil 808 Republic of the Marshall Islands 334 Ethiopia (2) 512 Chile 808 Republic of Palau 338 Djibouti (2) 516 Bolivia 812 Kiribati (2) 342 Somalia (2) 520 Paraguay 815 Fiji 346 Kenya 524 Uruguay 816 Vanuatu 350 Uganda (2) 528 Argentina 817 Tonga (2) 352 Tanzania (2) 600 Cyprus 819 Western Samoa (2) 355 Seychelles and dependencies 0 ) (2) The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature ' (Regulation (EEC) No 3639/86 (OJ No L 336, 29 . 1 1 . 1 986, p 46.)). This country is also included in Annex VI . No L 370/84 Official Journal of the European Communities 31 . 12.90 B. COUNTRIES AND TERRITORIES dependent or administered, or for whose external relations Member States of the Community or third countries are wholly or partly responsible 044 Gibraltar 329 St Helena and St Helena dependencies 357 British Indian Ocean Territory 377 Mayotte 406 Greenland 408 St Pierre and Miquelon 413 Bermuda 446 Anguilla 454 Turks and Caicos Islands 457 Virgin Islands of the United States 461 British Virgin Islands and Montserrat 463 Cayman Islands 474 Aruba 478 Netherlands Antilles 529 Falkland Islands and Falkland dependencies 740 Hong Kong 743 Macao 802 Australian Oceania (Christmas Island, Cocos (Keeling) Islands, Heard Island and McDonald Islands, Norfolk Island) 808 American Oceania (') 809 New Caledonia and dependencies 811 Wallis and Futuna Islands 813 Pitcairn 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands) 822 French Polynesia 890 Polar regions (French Southern and Antarctic Territories, Australian Antarctic Territories, British Antarctic Territories) Note: The above lists may be amended subsequently to take account of changes in the international status of countries or territories . (') American Oceania includes : Guam, American Samoa (including Swain's Island), Midway Islands, Johnston and Sand Islands, Wake Island. 31 . 12. 90 Official Journal of the European Communities No L 370/85 ANNEX VI List of least-developed developing countries 224 Sudan 350 Uganda 228 Mauritania 352 Tanzania 232 Mali 366 Mozambique 236 Burkina Faso 375 Comoros 240 Niger 386 Malawi 244 Chad 391 Botswana 247 Republic of Cape Verde ~ 395 Lesotho 252 Gambia 452 Haiti 257 Guinea-Bissau 653 Yemen 260 Guinea 660 Afghanistan 264 Sierra Leone 666 Bangladesh 280 Togo 667 Maldives 284 Benin 672 Nepal 306 Central African Republic 675 Bhutan 310 Equatorial Guinea 676 Burma (Myanmar) 3 1 1 Sao Tom6 and Principe 684 Laos 324 Rwanda 807 Tuvalu 328 Burundi 812 Kiribati 334 Ethiopia , 817 Tonga 338 Djibouti 819 Western Samoa 342 Somalia